DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1-5 and 9-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Specifically claims 1-5 and 9-12 limitations mix up device claim limitations with method claim limitations. The same limitations have recited in the corresponding device and method claims mixing up device and method languages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6 and  9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Syrstad et al. (US20210333107, hereinafter Syrstad) in view of Wang et al. (US20160198088, hereinafter Wang).  
Regarding Claim 1, Syrstad discloses a device for determining the flight height of an unmanned aerial vehicle (FIG. 3) , comprising: 
an unmanned aerial vehicle ([0066] FIG. 10, vehicle 1001; [0022]); 

a carrier phase difference satellite positioning system ([0066] FIG. 10, vehicle GNSS receiver 1009); 
an attitude and heading reference system ([0066] FIG. 10, inertial measurement unit 1010); 
a graphics processing computer; and a power supply system ([0066] FIG. 10, Processor 1003 is coupled to memory 1004 and correlation circuit 1005, generation circuit 1007, and comparison circuit 1008), wherein; 
a camera ([0023],image capture device onboard the vehicle) at the bottom of the unmanned aerial vehicle is carried on the 
the carrier phase difference satellite positioning system, the graphics processing computer and the power supply system are all provided on top of the unmanned aerial vehicle ([0066] FIG. 10, system 1000, which includes a vehicle 1001 and a navigation subsystem 1002); 
the graphic processing computer is connected with the carrier phase difference satellite positioning system, the power supply system and the camera, respectively([0066] FIG. 10, Processor 1003 is coupled to memory 1004 and correlation circuit 1005, generation circuit 1007, and comparison circuit 1008); 
the attitude and heading reference system is provided at bottom of ([0066] FIG. 10, Processor 1003 is coupled to memory 1004 and correlation circuit 1005, generation circuit 1007, and comparison circuit 1008),; 
the graphic processing computer is configured to 
determine a relative height of the unmanned aerial vehicle from a canopy of farmland surface crops according to position information acquired by the carrier phase difference satellite positioning system, attitude information acquired by the attitude and heading reference system ([0056], FIG. 3, Inertial Navigation System (INS) navigation estimator 312  provides an initial estimate of the vehicle's position to calculate the altitude of the vehicle and altitude measurement is converted to a height height-above-ground level (AGL) measurement using the land elevation data provided by ground model 301);  and a ground orthographic image acquired by the camera ([0039], FIG. 5, ground image, the terrain image is acquired via an unmanned aerial vehicle  from a camera onboard including position data that such as a georeferenced, orthorectified imagery; [0056], and the camera extent of the vehicle image capture device is calculated based on the computed AGL measurement), and 
determine the flight height of the unmanned aerial vehicle according to the relative height ([0043], converts the determined altitude to an estimated height-above-ground level (AGL) measurement via a ground ,  ground model includes elevations of land and man-made formations that form, or that are otherwise part of, the terrain and  height AGL is determined by subtracting the height of the vehicle above the land elevation from the altitude of the vehicle).
Syrstad does not explicitly disclose  a three-axis self-stabilizing tripod head and the three-axis self-stabilizing tripod head, and the three-axis self-stabilizing tripod head is used to maintain an optical axis of the camera.
Wang teaches from the same field of endeavor a three-axis self-stabilizing tripod head and the three-axis self-stabilizing tripod head, and the three-axis self-stabilizing tripod head is used to maintain an optical axis of the camera (Abstract,  carrier configured to allow the image capturing device to rotate around one, two, or three axes relative to the UAV; [0238], FIG. 2,  carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof, for example, under a panoramic mode)

    PNG
    media_image1.png
    379
    491
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of three-axis self-stabilizing tripod as taught by Wang (Abstract)  into the imaging system of Syrstad in order provide to hover at a specific location, maintaining a specific disposition and  to allow the payload to capture stable images of the surrounding environment (Wang, [0273]) and hence improving the image quality.
Furthermore, the teaching of the prior art of three-axis self-stabilizing tripod is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of three-axis self-stabilizing tripod would have yielded predictable results of improving quality of the image.
Regarding Claim 2, Syrstad in view of Wang discloses the device for determining the flight height of an unmanned aerial vehicle according to claim 1, wherein the camera is a high-resolution visible light camera ([0039], image-capture device- FIGS. 2-3; [0045] FIG. 4).
Regarding Claim 3, Syrstad in view of Wang discloses the device for 3 a method for determining the flight height of an unmanned aerial vehicle, wherein the determining method is applied to the device for determining the flight height of an unmanned aerial vehicle according to claim 1, and the determining method comprises: 
acquiring a plurality of ground orthographic images in an agricultural operation area and position data and attitude data of an unmanned aerial vehicle at time of acquiring the plurality of ground orthographic images ([0039], FIG. 5, ground image, the terrain image is acquired via an unmanned aerial vehicle  from a camera onboard including position data that such as a georeferenced, orthorectified imagery; [0054] FIG. 6d; [0002], vehicles, such as manned and unmanned aircraft having an onboard Inertial Navigation System to determine and to track one or more of vehicle position, velocity, and attitude {pitch, roll, yaw});
constructing a Gaussian difference pyramid according to pixel points in any two adjacent ground orthographic images ([0055], determines a first value of an edge-detecting algorithm coefficient in response to the image acquired via the vehicle image capture device such as  Canny edge detection  with a sigma (σ) value of the image based on a gaussian blur {each pixel containing a local average corresponds to a neighborhood pixel on a lower level of the pyramid}  factor {Gaussian difference pyramid} intrinsic to the vehicle-acquired image)
determining feature points in any two adjacent ground orthographic images according to the Gaussian difference pyramid ([0027], the spatial resolution(s) represented by the vehicle-acquired image are adjusted to align with the spatial resolution(s) represented by the database image by scaling one or more parameters (e.g. gaussian blurs) of an edge detection algorithm with a ratio of the spatial resolutions between the georeferenced, orthorectified imagery database image and the vehicle-acquired image; [0055]);.
matching the feature points in two adjacent ground orthographic images to determine a matching feature point pair ([0028], an edge image of the vehicle-acquired image is generated and compared with a generated edge map corresponding to the georeferenced, orthorectified imagery database and alignment of the aerial edge image with the edge map facilitates comparison between the two images; [0060], compare edge features in the first generated edge map to the edge features extracted from the camera image; [0032] , FIG. 1);
determining a position of the matching feature point pair in space according to the matching feature point pair  ([0032], FIG. 1, scaled and re-oriented ground image 103 is then compared with the ground image to determine position information corresponding to the aligned ground image 103 based on the known position information associated with ground image 101 such as in FIGS. 6-8 determine coordinates, heading, and altitude of the aircraft  by determining the amount of scaling needed to match the extent of an aircraft-acquired image);
determining the position of the unmanned aerial vehicle in space according to the position data and attitude data of the unmanned aerial vehicle ([0032], FIG. 1, scaled and re-oriented ground image 103 is then compared with the ground image to determine position information corresponding to the aligned ground image 103 based on the known position information associated with ground image 101 such as in FIGS. 6-8 determine coordinates, heading, and altitude of the aircraft  by determining the amount of scaling needed to match the extent of an aircraft-acquired image);
determining the relative height of the unmanned aerial vehicle from the canopy of farmland surface crops according to the position of the unmanned aerial vehicle in space and the position of the matching feature point pair in space ([0056], FIG. 3, INS navigation estimator 312 (from an INS/IMU) provides an initial estimate of the vehicle's position to calculate the altitude of the vehicle and altitude measurement is converted to a height height-above-ground level (AGL) measurement using the land elevation data provided by ground model 301, and the camera extent of the vehicle image capture device is calculated based on the computed AGL measurement); and 
determining the flight height of the unmanned aerial vehicle according to the relative height ([0043], converts the determined altitude to an estimated height-above-ground level (AGL) measurement via a ground ,  ground model includes elevations of land and man-made formations that form, or that are otherwise part of, the terrain and  height AGL is determined by subtracting the height of the vehicle above the land elevation from the altitude of the vehicle).
Regarding Claims 6 and 10, claims 6 and 10 correspond  to the limitation claimed in claims 3, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 9, claim 9 corresponds to the limitation claimed in claims 2, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claim 4, 7 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Syrstad et al. (US20210333107, hereinafter Syrstad) in view of Wang et al. (US20160198088, hereinafter Wang) and  Zhong et al. (US 20220046220, hereinafter Zhong)
Regarding Claim 4, Syrstad in view of Wang discloses the method for determining the flight height of an unmanned aerial vehicle according to claim 3, but does not explicitly  disclose wherein prior to constructing a Gaussian difference pyramid according to pixel points in any two adjacent ground orthographic images, the method further comprises: calibrating pixel points in the ground orthographic image by using formulas 	
xcorrected=x(1+k1r2+k2r4+k3r6), ycorrected=y(1+k1r2+k2r4+k3r6), 	xcorrected=x+[2p1xy+p2(r2+2x2)] and ycorrected=y+[p1(r2+2y2)+2p2xy]; 
wherein k1, k2, and k3 are radial distortion factors, p1 and p2 are tangential distortion factors, x and y are pixel point coordinates, xcorrected and ycorrected are the coordinates of the calibrated pixel points, and r is the distance from the pixel point to the image center point. 
Zhong teaches from the same field of endeavor calibrating pixel points in the ground orthographic image by using formulas 	
xcorrected=x(1+k1r2+k2r4+k3r6),  ycorrected=y(1+k1r2+k2r4+k3r6)  ( [0019],  x d =x(1+k 1 r 2 +k 2 r 4 +k 3 r 6); y d =y(1+k 1 r 2 +k 2 r 4 +k 3 r 6’ [0020], where r2=x2+y2; k1, k2 and k3 are radial distortion parameters);
xcorrected=x+[2p1xy+p2(r2+2x2)] and  ycorrected=y+[p1(r2+2y2)+2p2xy] ( [0021],  x d =x+(2p 1 xy+p 2(r 2+2x 2)) and y d =y+(p 1(r 2+2y 2)+2p 2 xy; [0022]. wherein p1 and p2 are tangential distortion coefficients).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of calibrating pixel points in the ground orthographic image as taught by Zhong ([0019]-[0021])  into the imaging system of Syrstad & Wang in order provide to accurately describe an imaging geometric relationship alleviating radial distortion and tangential distortion (Zhong, [0018]) and hence improving the image quality.
Regarding Claims 7 and 11, claims 7 and 11 correspond  to the limitation claimed in claims 4, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claim 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Syrstad et al. (US20210333107, hereinafter Syrstad) in view of Wang et al. (US20160198088, hereinafter Wang) and  Kang et al. (US 20220076391, hereinafter Kang)
Regarding Claim 5, Syrstad in view of Wang discloses the method for determining the flight height of an unmanned aerial vehicle according to claim 3, 
Regarding Claim 5, Syrstad in view of Wang discloses the method for determining the flight height of an unmanned aerial vehicle according to claim 3, wherein matching the feature points in two adjacent ground orthographic images to determine a matching feature point pair specifically comprises:  constructing a feature description vector corresponding to each feature point according to the feature points in the ground orthographic image ([0034], FIG. 2 , ground image 201 represents an image acquired from a camera onboard an aircraft and edge map 202 represents edges of significant features of the ground image 201, such features including roads, buildings, and rivers, the edges detected by a circuit).
However,  Syrstad in view of Wang does not explicitly disclose determining a Euclidean distance between the feature points in one ground orthographic image and the feature points in another ground orthographic image according to the feature description vector corresponding to each feature point; taking the feature point pair whose Euclidean distance is less than the distance threshold as the matching feature point pair, wherein the matching feature point pair comprises two feature points and is located in different ground orthographic images.

Kang teaches from the same field of endeavor calibrating determining a Euclidean distance between the feature points in one ground orthographic image and the feature points in another ground orthographic image according to the feature description vector corresponding to each feature point; taking the feature point pair whose Euclidean distance is less than the distance threshold as the matching feature point pair, wherein the matching feature point pair comprises two feature points and is located in different ground orthographic images ([0025], acquire a distance between the first coordinate and a coordinate of a center point of the distorted image. The determining module 40 is configured to determine a smoothing processing coefficient corresponding to the distance based on a preset smoothing processing function, in which the smoothing processing function is configured to indicate a proportional relationship between the distance and the smoothing processing coefficient.;  [0060], a distance is calculated by a normalized Euclidean distance value between a current first coordinate (ud, vd) and a coordinate of a center point of the distorted image (u′, v′).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euclidean distance between the feature points as taught by Kang ([0025])  into the imaging system of Syrstad & Wang in order provide a solution of solving the technical problem in the related art that a corrected distortion image has low resolution due to directly processing the distortion image based on an interpolation algorithm (Kang, [0019]) and hence improving the image quality.
Regarding Claims 8 and 12, claims 8 and 12 correspond  to the limitation claimed in claims 5, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487